Citation Nr: 0309711	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  94-48 656	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for service-connected post traumatic stress disorder 
(PTSD) from August 22, 1995.

2.  Entitlement to an evaluation greater than 30 percent for 
the PTSD as of July 16, 1998.

3.  Entitlement to permanency of a 100 percent evaluation for 
chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
REMAND

The veteran had active service from December 1967 to December 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

After the case was remanded in February 1998, a February 2000 
Board decision denied service connection for gastroesophageal 
reflux disease with duodenal ulcer, claimed as secondary to 
service-connected chronic bronchitis.  And the issues 
remaining on appeal were remanded.  Thereafter, a September 
2002 Board decision addressed a number of those remaining 
issues on the merits.  But the Board undertook additional 
development concerning the other remaining claims, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When the additional development was completed, the Board 
provided notice in March 2003, as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903.)

More recently, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction (i.e., the RO) for 
initial consideration or, alternatively, by obtaining a 
waiver from the veteran.



In light of procedural due process concerns as a result of 
the Federal Circuit's partial invalidation of the Board's 
development regulations, the Board must REMAND the claims to 
the RO for the following action:  

1.  The RO should review the claims file.  If any 
development is incomplete, or if an examination 
report does not contain sufficient information, 
take corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2002).  

Assure that all notice and development required 
by the Veterans Claims Assistance Act of 2000 
(VCAA) has been done.  

The RO should readjudicate the issues remaining 
on appeal in light of the Board's additional 
development.  In the adjudications, the attention 
of the RO is drawn to the February 2000 Board 
remand and to the Remand portion of the September 
2002 Board decision.  

2.  If after readjudication the claims remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


